 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     JOSEPH A. ROBERTS, an individual,
                                                                     Case Number
11                                  Plaintiff,                 2:18-cv-02001-MMD-NJK

12           vs.
                                                           STIPULATION AND ORDER TO
13     WELLS FARGO, N.A., a Foreign Company,               DISMISS DEFENDANT WELLS
       and EXPERIAN INFORMATION                              FARGO BANK, N.A. WITH
14     SOLUTIONS, INC., a Foreign Corporation                      PREJUDICE
       n,
15
                                    Defendants.
16

17         IT IS HERBY STIPULATED by and between Plaintiff, Joseph A. Roberts (“Plaintiff”)

18 and Defendant, Wells Fargo Bank, N.A. (incorrectly named as “Wells Fargo, N.A.”) (“Wells

19 Fargo”), by and through their respective attorneys of record, that all Plaintiff’s claims asserted

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                                 Page 1 of 2
 1 against Wells Fargo in the above-captioned shall be and hereby are dismissed with prejudice and

 2 each party shall bear its own attorney fees and costs.

 3 Dated this 24th day of May, 2019.                        Dated this 24th day of May, 2019.

 4 COGBURN LAW OFFICES                                      SNELL & WILMER L.L.P.

 5
   By:   /s/Erik W. Fox                                     By:   /s/Tanya N. Lewis
 6 Name: Jamie S. Cogburn, Esq.                             Name: Kelly H. Dove, Esq.
         Nevada Bar No. 8409                                      Nevada Bar No. 10569
 7       Erik W. Fox, Esq.                                        Tanya N. Lewis, Esq.
         Nevada Bar No. 8804                                      Nevada Bar No. 8855
 8       2508 St. Rose Parkway, Suite 330                         3883 Howard Hughes Parkway
         Henderson, Nevada 89074                                  Suite 1100
 9       Attorneys for Plaintiff                                  Las Vegas, Nevada 89169
                                                                  Attorneys for Defendant Wells Fargo
10                                                                Bank, N.A.

11         IT IS SO ORDERED.

12

13
                                                 UNITED STATES DISTRICT JUDGE
14
                                                   May 28, 2019
15
                                                 DATE
16

17

18

19

20

21

22

23

24


                                               Page 2 of 2
